—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Suffolk County (Henry, J.), dated January 17, 2001, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
In support of their motion for summary judgment, the defendants established a prima facie case that the plaintiff’s injuries were not serious through the affirmed report of an orthopedic surgeon, who examined her and concluded that there was “no residual disability” (see, Gaddy v Eyler, 79 NY2d 955, 956-957). In his affirmation in opposition, the plaintiff’s medical expert failed to specify the objective tests he performed in arriving at his conclusions concerning alleged restrictions in the plaintiff’s range of motion (see, Grossman v Wright, 268 AD2d 79). In addition, the unsworn magnetic resonance imaging reports submitted by the plaintiff were not in admissible form and, therefore, could not be considered in opposition to the motion (see, Soto v Fogg, 255 AD2d 502). Accordingly, the plaintiff’s medical evidence failed to raise a triable issue of fact (see, CPLR 3212 [b]). Florio, J.P., S. Miller, Friedmann, Adams and Prudenti, JJ., concur.